DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chen does not teach processing the second text portion to determine second data representing context information corresponding to the second text portion; performing text-to-speech (TTS) processing using the first data and the second data to determine audio data corresponding to the first text portion (Amendment, page 10).
The examiner disagrees, since Chen “receiving input text; dividing said inputted text into a sequence of acoustic units; converting said sequence of acoustic units to a sequence of speech vectors using an acoustic model, wherein said acoustic model comprises a first set of parameters relating to speaker voice and a second set of parameters relating to expression,... extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and mapping said expressive linguistic feature vector to an expressive synthesis feature vector which is constructed in a second space... In the synthesis stage, the "expressive linguistic feature extraction" block 265 converts the text to be synthesized into a linguistic feature vector in linguistic feature space 255, then through the transformation block 261, the linguistic feature is mapped to a synthesis feature in expressive synthesis space 259. This synthesis feature vector contains the emotion information in original text data and can be used by a synthesizer directly to synthesize the expressive speech.”(paragraphs 48 — 62, and 235).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21 – 24, 31 – 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PAP 2015/0058019).
As per claims 21, 31, Chen teaches a computer-implemented method comprising:
receiving text data including a first text portion and a second text portion, the first text portion representing a first plurality of words and the second text portion representing a second plurality of words (“inputting text; dividing said inputted text into a sequence of acoustic units…with words as units”; paragraphs 45, 242);  
processing the first text portion to determine first data corresponding to a representation of the first plurality of words (“convert said sequence of acoustic units to a sequence of speech vectors using an acoustic model”; paragraph 52);  

performing text-to-speech (TTS) processing using the first data and the second 
data to determine audio data corresponding to the first text portion (“extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and mapping said expressive linguistic feature vector to an 
expressive synthesis feature vector which is constructed in a second space.”; paragraphs 48, 52, and 235). 

	As per claims 22, 32, Chen further disclose determining the first text portion and the second text portion correspond to a first contextual section, wherein the TTS processing uses the second data in response to the first text portion and the second text portion corresponding to the first contextual section (“determine at least some of said parameters relating to expression by: extracting expressive features from said input text to form an expressive linguistic feature vector constructed in a first space; and 
mapping said expressive linguistic feature vector to an expressive synthesis feature vector which is constructed in a second space.”; Paragraphs 60 - 62).

	As per claims 23, 33, Chen further disclose determining the first text portion and the second text portion correspond to a first dialogue section, wherein the TTS processing uses the second data in response to the first text portion and the second text 

	As per claims 24, 34, Chen further disclose determining that the first text portion corresponds to a first paragraph; and determining that the second text portion corresponds to a second paragraph contiguous with the first paragraph, wherein the TTS processing uses the second data in response to the second text portion corresponding to the second paragraph contiguous with the first paragraph (“Any speech sentences can be converted as an expressive synthesis feature 
through "expressive synthesis feature extraction" block 257, and all the 
possible expressive synthesis features construct an expressive synthesis space”; paragraphs 229 – 233). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

s 25, 28, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PAP 2015/0058019) in view of Spielberg et al. (US PAP 2014/0365860).
As per claims 25, 35, Chen does not specifically teach determining an indication corresponding to a paragraph break, wherein performing the TTS processing further uses the indication. 
Spielberg et al. disclose Text-to-speech converter 1603 converts the text document into audio file 1501, applying the voices set forth within the paragraph styles of the text document, as well as any relevant mappings from voice map 1606… the user may assign specific styles to paragraphs within the text document, to specify the voice to be used for the given paragraph during text-to-speech conversion.  In block 1704, the user may optionally hardcode section or chapter breaks into the document (e.g., to instruct the text-to-speech converter where to begin a new audio file) [paragraphs 143, 147].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform TTS based on paragraph break as taught by Spielberg et al. in Chen, because that would help provide an improved TTS system (paragraph 19).

As per claims 28, 38, Chen does not specifically teach determining that the first text portion corresponds to a chapter heading for a first chapter; determining that the second text portion corresponds to a text within the first chapter; and determining an 
Spielberg et al. disclose Text-to-speech converter 1603 converts the text document into audio file 1501, applying the voices set forth within the paragraph styles of the text document, as well as any relevant mappings from voice map 1606. Converter 
1603 may be configured to break the audio output into multiple audio files 1501 
(e.g., sections or chapters) to uphold a size limit for individual audio files…the user may assign specific styles to paragraphs within the text document, to specify the voice to be used for the given paragraph during text-to-speech conversion.  In block 1704, the user may optionally hardcode section or chapter breaks into the document (e.g., to instruct the text-to-speech converter where to begin a new audio file) [paragraphs 143, 147].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform TTS based on chapter heading as taught by Spielberg et al. in Chen, because that would help provide an improved TTS system (paragraph 19).

Allowable Subject Matter
7.	Claims 26, 27, 29, 30, 36, 37, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 26, 36, the prior art made of record does no teach or suggest determining the first text portion and the second text portion correspond to a 


	As to claims 27, 37, the prior art made of record does no teach or suggest determining that a total of the first plurality of words and the second plurality of words exceeds a threshold number of words, wherein the TTS processing uses the second data in response to the total exceeding the threshold number of words. 

As to claims 29, 39, the prior art made of record does no teach or suggest receiving second text data including a third text portion representing a third plurality of words;  determining the first text portion, the second text portion, and the third text portion correspond to a first contextual section;  and processing the second text data to determine third data representing second context information corresponding to the third text portion, wherein performing the TTS processing further uses the third data. 

	As to claims 30, 40, the prior art made of record does no teach or suggest determining that a first total of the first plurality of words and the second plurality of words does not exceed a threshold number of words; receiving second text data including a third text portion representing a third plurality of words; determining that a second total of the first plurality of words, the second plurality of words, and the third plurality of words exceeds the threshold number of words; and processing the second 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658